DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicants' arguments filed September 10, 2021 have been fully considered but they are only partially persuasive.  The Applicants’ third argument (pages 15-16; sub-heading 3), indicating that the Examiner erred in indicating which Tanaka system is the second power supply system and which is the third power supply system, is persuasive.  Prosecution is reopened to correct this error.  Tanaka is interpreted as disclosing three power supply systems: A) a first at items 12, 14; B) a second at items 50, 52; and C) a third at items 36, 40.
The rest of the Applicants’ comments under heading B are addressed in turn.
Sub-heading 1: the motivational statement regarding the converter was presented in the Final Office Action on pages 9-10 immediately after the motivational statement regarding the motor.  
Sub-heading 2: as indicated above, there were two motivational statements to support the combination of references.  The second (bridging paragraph of pages 9-10 in the Final) addressed the modification of Kenichi to include Tanaka’s bidirectional converters. 
Sub-heading 4: Tanaka’s second power supply system is interpreted as items 50 and 52, in the upper right corner of figure 1.  This second power supply system includes a “second DC/DC converter” item 66 that provides a converted voltage to an “electrical 
Furthermore, the exact level of conversion depends on the needs of the load (68).  Tanaka discloses that its loads can be any of a fuel cell pump, compressor, valve or startup combustor (par 34).  The prior art teaches that these components use 12v (see Kimura US 5,964,309 at col. 8, line 42 to col. 9, line 8).  Kimura is added to the §103 rejection of claim 21.  The other references cited in the enclosed PTO-892 form also disclose providing low voltages to fuel cell components (pumps, compressors and valves).
Under heading C (Remarks, page 18), the Applicants appear to be arguing against the art rejection of claim 21 (not claim 1).  The Applicants cite the “second DC/DC converter” and page 14 of the Final, both of which are directed to claim 21.  The obviousness of making the Tanaka second DC/DC converter (66) a step-down converter has been addressed, above.
The §112(b) rejection is withdrawn. 
Claim Objections
Claim 1 is objected to because the last limitation is not understood.  The claim has been amended to recite that the DC/DC converter is configured to convert in the six possible directions (bidirectionally between each of the three voltage domains).  It is unclear what narrowing structure this limitation is intended to introduce.  For the 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kenichi (JP 2011-030362) in view of Tanaka (US 2019/0337403).  Alternatively, claims 1-9 and 15-19 are rejected under §103 as being unpatentable over Tanaka in view of Kenichi.
With respect to claim 1, Kenichi discloses a power supply system (fig 7; par 61-65), comprising: 
a first power supply system (20 and L3) that outputs a first supply voltage (240v); 
a second power supply system (22) that outputs a second supply voltage (42V) that supplies electric power to a traveling system actuator (50) being different from the main driving force generation source and configured to adjust behavior of the vehicle while traveling (50 is an emergency brake that “adjusts behavior of the vehicle while travelling”); 

a DC/DC converter (21 and 24) configured to:
convert (via 21) the first supply voltage to a second converted voltage that corresponds to the second supply voltage, and output the second converted voltage to each of the second power supply system and the traveling system actuator (the output of 21 is directly connected to both 22 and 50);
convert (via 21 and 24) the first supply voltage to a third converted voltage that corresponds to the third supply voltage, and output the third converted voltage to each of the third power supply system and the electric component (output of 24 is directly connected to both 25 and 28); 
convert the second supply voltage (via 24) to the third converted voltage, and output the third converted voltage to the third power supply system (output of 24 is connected to 25); and
convert the third supply voltage (via 24) to the second converted voltage, and output the second converted voltage to each of the second power supply system and the traveling system actuator (the output of 21 is directly connected to both 22 and 50);

Kenichi discloses a triple-voltage power system for a vehicle.  Kenichi discloses a one-way converter (21) and a bidirectional converter (21) that combine to form “a DC/DC converter”.  This combined converter is configured to convert the voltages between the three voltage domains in four of the recited directions (first to second, first to third, second to third, third to second).  
It is noted that in figure 4, Kenichi discloses the converter 21 is also bidirectional (it is unclear why item 21 is not shown as bidirectional in figure 7).  This appears to suggest that Kenichi’s DC/DC converter is configured to convert (via 24 and 21) the third supply voltage (from 25) to a first converted voltage that corresponds to the first supply voltage, and output the first converted voltage to the first power supply system.
As previously discussed (not addressed or rebutted by the Applicants), the Applicants’ figures only show a box labeled “DC/DC converter” (item 50) without detailing any internal structure to indicate how such a converter would be constructed.  In other words, the claim does not distinguish between one converter with three inputs, three outputs, and some type of switching matrix to select how power is routed between the three domains and drawing a box around a plurality of individual converters that are collectively labeled “DC/DC converter” as a group.  Kenichi’s plurality of converters are interpreted as being grouped as one generic “DC/DC converter”, which reads on the claimed limitation.  See the annotated version of Kenichi’s figure 7, below.


    PNG
    media_image1.png
    784
    964
    media_image1.png
    Greyscale

Kenichi discloses the first power supply system and that the vehicle is a hybrid (which indicates the presence of a traction motor), but does not expressly disclose that the first power supply system supplies electric power to a main driving force generation source, that the DC/DC converter is configured to convert either of the second/third supply voltages to the first supply voltage within the context of figure 7. 
Tanaka discloses a vehicle with first (12, 14, 34), second (50, 52) and third (36, 40) power supply systems and a DC/DC converter (combination of 42, 54, 64) that is configured to convert voltages between these three systems.  It is noted that Tanaka discloses that converters 42 and 64 are bidirectional (par 22, 26).  Thus, Tanaka discloses that the DC/DC converter is configured to:
3-1 convert (via 42) the third supply voltage (from 40) to a first converted voltage that corresponds to the first supply voltage (to 34), and output the first converted voltage to the first power supply system (converter 42 provides an output voltage to 40); 

1-3 convert (via 42) the first supply voltage (from 34) to a third converted voltage (to 40) that corresponds to the third supply voltage, and output the third converted voltage to each of the third power supply system (40, 36) and an electric component (56 and/or 58.  While these components are just sensors, Kenichi discloses the electric component 25 coupled to the third power supply system, and the claim does not define the electric components to prohibit the interpretation that they may be sensors; it appears that Tanaka’s dummy load 44 is on the first power supply side of the converter 42; see par 31); 
2-3 convert (via 54) the second supply voltage (from 52) to the third converted voltage (to 40) and output the third converted voltage to the third power supply system (converter 54 provides an output voltage to 40); and
2-1 convert (via 64) the second supply voltage (from 52) to a first converted voltage (to 34) that corresponds to the first supply voltage, and output the first converted voltage to the first power supply system (converter 64 provides an output voltage to 34).
Tanaka further discloses the first power supply system (14) supplies electric power to a main driving force generation source (motor 28) that generates a driving force for causing a vehicle to travel.


    PNG
    media_image2.png
    990
    1420
    media_image2.png
    Greyscale

The only direction that Tanaka does not disclose is from the third supply voltage to the second.  This conversion direction is taught by Kenichi (because converter 24 is bidirectional).
Furthermore, Kenichi has already been cited for teaching the limitation of the relative voltages of the three domains (first is the highest, third is the lowest, second is 
Kenichi and Tanaka are analogous because they are from the same field of endeavor, namely vehicles with traction motors.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to modify Kenichi to include a motor, as taught by Tanaka.  The motivation for doing so would have been to propel the vehicle using electricity, as is well known in hybrid vehicles. 
At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to modify Kenichi to include bidirectional converters, as taught by Tanaka.  The motivation for doing so would have been to move power around the system as needed.  As shown in Kenichi, the first power supply would never be recharged.  The skilled artisan would have considered a bidirectional converter for item 21.  Support for this can also be found in that Kenichi discloses item 21 is bidirectional in figure 4.
Regarding the last limitation of claim 1, the claim recites three voltage domains and a DC/DC converter that is configured to convert in six directions between all three domains.  Kenichi teaches three conversion directions and Tanaka teaches five.  Thus, the combination teaches all six voltage conversion directions.  There are no structural elements of the converter (except for its general existence) that need to be considered in the art limitation analysis.  As shown above, the plurality of converters taught by the prior art can obviously be grouped together to form a collective “DC/DC converter”.  Drawing a box around these converters (to create one group) is an arbitrary grouping/naming and does not require any structural or functional modification.  

In an alternative interpretation, Tanaka is applied as the primary reference and is modified by Kenichi.  Tanaka discloses three power supply systems, including that the first power supply system supplies electricity to a main driving force generation source, and a DC/DC converter configured to convert in five of the possible six directions.  Tanaka does not expressly disclose the second power supply system supplies electricity to a traveling system actuator, that the converter is configured to convert from the third power supply system to the second, or that the second supply voltage is lower than the first and higher than the third. 
Kenichi discloses the three power supply systems, with the claimed relative voltage potentials (240v, 42v, 14v).  Kenichi further teaches that the second power supply system supplies electricity to a traveling system actuator (50).  Lastly, Kenichi discloses that its converter is configured to convert from the third power supply system to the second (because converter 24 is bidirectional as shown in figure 7).  And the reference would combine to disclose the last limitation of claim 1, which is a summary of the previous converter limitations, as indicated above.

At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to modify Tanaka with the traveling system actuator, taught by Kenichi.  The motivation for doing so would have been to provide increased safety.  The skilled artisan would have been motivated to make the Tanaka vehicle safer by adding an emergency brake.
Lastly, at the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to modify Tanaka to make its converter (54) bidirectional, taught by Kenichi.  The motivation for doing so would have been to increase functionality of the system.  There are only six possible conversion directions.  The skilled artisan would have understood that Tanaka discloses five and would have been motivated to seek to add the only one missing. 


	Kenichi discloses an embodiment in which the medium voltage supply (22) is coupled to an emergency brake (fig 7, item 50) and another in which it is coupled to a driving motor (fig 4; item 41).  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to combine these two embodiments.  The motivation for doing so would have been to the simple substitution of one known device for another to obtain predictable results.  MPEP §2143(B).  Kenichi teaches using the second (medium voltage) power supply to operate either a motor or a brake. The skilled artisan would understand that since both loads use the same voltage, they can be coupled to the same bus (L1) at the same time.
With respect to claim 3, the combination teaches the structure of claim 2 and that the second power supply system supplies electric power to the sub-driving force generation source (Kenichi 41).  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art that Kenichi powers the sub-driving force generation source (41) “when” there is an abnormality in the first power supply system.  

The skilled artisan would have understood that Kenichi’s second power supply (22) has the ability to power the sub-motor (41) at all times the vehicle is operating, including an undefined abnormality in the main motor (taught by Tanaka).
With respect to claims 4-5, Kenichi discloses:
 the sub-driving force generation source is capable of supplying regenerative power obtained by converting rotation energy of a driving wheel of the vehicle to electric energy when the vehicle is decelerated (par 41, last five words), 
when there is no abnormality in the DC/DC converter, the second power supply system charges an electrical storage device with the regenerative power supplied from3518P01310 0001 PYZA-19075-US: FINAL the sub-driving force generation source (par 50), and supplies electric power to the third power supply system via the DC/DC converter (par 55-57), and 
when there is an abnormality in the DC/DC converter, the second power supply system charges the electrical storage device with the regenerative power supplied from the sub-driving force generation source, and does not supply electric power to the third power supply system via the DC/DC converter (obvious).  

With respect to claims 6-9, Kenichi (and Tanaka) discloses that the converters are all bidirectional.  Thus, the skilled artisan would have understood that the references (both of them) teach the configuration to use the batteries as backups for each other.  Thus, at the time of the applicants’ earliest filing date, it would have been obvious that: 
when there is no abnormality in the second power supply system, the first power supply system does not supply electric power to the traveling system actuator (second battery 22 powers emergency brake 50), and when there is an abnormality in the second power supply system, the first power supply system supplies electric power to the traveling system actuator via the DC/DC converter (if the second battery has failed, then converter 21 can provide power from first battery 20 to the emergency brakes 50), and 
when there is no abnormality in the third power supply system, the first power supply system does not supply electric power to the electric component (third battery 25 powers the component 28), and when there is an abnormality in the third power supply system, the first power supply system supplies electric power to the electric component via the DC/DC converter (when the third battery 
As discussed above, the claims do not recite any type of abnormality sensor and a controller that manipulates the system upon a detected abnormality.  Claims 6-9 only broadly recite the direction of routing power between systems.  Such a power routing is obvious in view of the Kenichi structure.
With respect to claims 15-20, Kenichi discloses when there is an abnormality in the first power supply system, the traveling system actuator allows the vehicle to travel a certain distance while adjusting behavior of the vehicle while traveling, and is capable of stopping the vehicle thereafter (par 61).
Kenichi discloses the traveling system actuator is an emergency brake.  This brake would be applied as the vehicle is in motion.  There obviously exists a time (based on the vehicle speed) that it takes for the vehicle to come to a complete stop.  This time defines the “certain distance” of travel.  When this certain distance has been traversed, the vehicle is stopped (because the brakes have caused its speed to be reduced to zero).
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Kenichi in view of Tanaka and Kimura (US 5,964,309).  Alternatively, claim 21 is rejected under §103 as being unpatentable over Tanaka in view of Kenichi and Kimura.
Tanaka discloses:
	a second electrical component (68); and

Tanaka does not expressly disclose the voltage level of the second component (68) and if the second DC/DC converter needs to boost or buck the inputted second supply voltage.  Tanaka’s second component is disclosed as being an auxiliary machine for the fuel cell that includes a fuel pump, a compressor, a valve, or a startup combustor (par 34).  Kimura discloses that these components in a fuel cell stack are provided with 12v from a step-down DC/DC converter (col. 8, line 42 to col. 9, line 8).  
Within the combination, Kenichi teaches that the second power supply system is operated at 42v.  Thus, the combination would use a step-down converter to down-convert the combination’s 42v into the 12v needed by the Kimura second electrical component. 
The combination and Kimura are analogous because they are from the same field of endeavor, namely fuel cell systems.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to modify Tanaka to have its converter (66) operate as a step-down converter.  The motivation for doing so would have been to provide the required voltage for the Tanaka components. 
Alternatively, as previously discussed, there are only two options (higher, lower) for how the Tanaka converter (66) operates.  Through the “obvious to try” rationale, it would have been obvious to the skilled artisan to try both.  Selecting from a finite 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADI AMRANY whose telephone number is (571)272-0415.  The examiner can normally be reached on Monday - Friday, 8am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722800 x36.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADI AMRANY/           Primary Examiner, Art Unit 2836